Citation Nr: 1824108	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  In July 2017, the Veteran died.  In January 2018, the RO approved the substitution of the appellant under 38 U.S.C.A. § 5121A as a child (son) of the Veteran for purposes of processing this appeal to completion.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

The Veteran requested a Board hearing on his substantive appeal, but died prior to the scheduled hearing date in August 2017.  Because the claim is granted herein, the Board finds that notice to the appellant of an opportunity for a Board hearing is moot.

The Board wishes to clarify that this matter comes before the Board as an application to reopen a previously denied claim, as an unappealed March 2010 rating decision previously denied entitlement to service connection for a heart condition.  See also Deferred rating decision, October 2013.

Regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In August 2017, the appellant filed an appeal with regard to the Veteran's request to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board is cognizant, however, that the appeal was filed more than 60 days after the issuance of the February 2017 statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(3); see also Rating decision, March 2010.  The appellant essentially asserts that the Veteran was too ill to timely file an appeal shortly prior to his death in July 2017.

Thus, the issue of the timeliness of the August 2017 appeal with regard to the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Statement, August 2017.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A March 2010 rating decision denied the Veteran's claim of entitlement to service connection for a heart condition; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the March 2010 rating decision is not cumulative or redundant.

3.  Coronary artery disease is presumed to have been incurred in service due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 (2010).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for coronary artery disease.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Coronary artery disease was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for the Veteran's coronary artery disease is reopened, and the claim is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the appellant's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

A.  New and Material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for coronary artery disease.  For the reasons explained below, the Board finds that new and material evidence has not been received.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A March 2010 rating decision denied the Veteran's claim of entitlement to service connection for a heart condition on the basis that there was no evidence of any nexus to service, or that it was caused or aggravated by service-connected disability.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the February 2004 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

In November 2012, the Veteran filed an application to reopen the claim as for service connection for coronary artery disease, to include as due to herbicide exposure.

The evidence of record at the time of the last final denial included the Veteran's service treatment records, which showed no treatment for any heart problems in service.  Also of record were his VA treatment records which showed his history of coronary artery disease and stent placement in 2002.

Since the last final denial in March 2010, new evidence associated with the claims file includes the Veteran's November 2012 statements that he had exposure to herbicides while serving in the inland waterways of Vietnam.  In that regard, the Board acknowledges that, as explained in detail below, coronary artery disease is one of those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed in the case of certain herbicide-exposed veterans.  The Board also acknowledges that, for purposes of determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board adds that the Veteran's prior theory of entitlement in his previously denied claim for service connection for a heart conditions was as secondary to PTSD.  The Board finds that the Veteran's November 2012 statements alleging herbicide exposure in "brown waters" in Vietnam are not only new, but also material.  Therefore, having found that new and material evidence has been received, the claim is reopened.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including coronary artery disease.  

The Veteran served on active duty in the Navy from May 1968 to February 1970.  In July 2017, the Veteran died.  The appellant has been substituted as the claimant (claiming as the Veteran's son).  The appellant essentially claims that the Veteran had coronary artery disease due to herbicide exposure while serving aboard the U.S.S. Lynde McCormick during the Vietnam era.

As an initial matter, the Veteran's recent VA treatment records show he was followed for diagnosed coronary artery disease and that he had a history of stent placement in 2002.  See CAPRI (LCM-VVA) received April 2014 at p.153 of 337; see also St. Luke's Hospital record (LCM-VVA), November 2004, received June 2014 at p.8 of 23.

The Veteran's personnel records show that he served aboard the U.S.S. Lynde McCormick from August 1968 to February 1970.  See Personnel records, received August 2013 at p.5 of 38.  The Board acknowledges that the U.S.S. Lynde McCormick is among those ships listed in "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (updated April 2, 2018) as having operated "temporarily on Vietnam's inland waterways" in the Mekong River Delta in March 1969.  See M21-1, IV.ii.1.H.2.f. (list available online at https://www.benefits.va.gov/compensation/docs/shiplist.docx); see also Gray v. McDonald, 27 Vet.App. 313, 321-322 (2015) (citing VA Training Letter 10-06) (presumption of herbicide exposure for ships that anchored or entered the mouth of the Mekong River Delta)  Therefore, exposure to herbicide agents in service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).

In light of the fact that herbicide exposure is conceded in this case, and the fact that the Veteran is shown to have had coronary artery disease during the period on appeal, the Board concludes that service connection is presumed, and the claim is granted.


ORDER

Entitlement to service connection for coronary artery disease is granted.  The grant is subject to the rules regarding substitution.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


